Case 2:20-cv-00001-JPJ-PMS Document 15 Filed 05/18/21 Page 1 of 1 Pageid#: 1647




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                          BIG STONE GAP DIVISION


  LEAH J. JARVIS,                                   )
                                                    )
                  Plaintiff,                        )     Case No. 2:20CV00001
                                                    )
  v.                                                )              ORDER
                                                    )
  ANDREW SAUL, COMMISSIONER                         )     By: James P. Jones
  OF SOCIAL SECURITY,                               )     United States District Judge
                                                    )
                   Defendant.                       )



       It appearing that no objections have been timely filed to the Report filed March 26,

 2021, setting forth the findings and recommendations of the magistrate judge, it is

 ORDERED as follows:

       1.    The Report and its findings and recommendations are wholly ACCEPTED

 and APPROVED; and

       2.    Plaintiff’s Motion for Summary Judgment is DENIED and Defendant’s

 Motion for Summary Judgment is GRANTED.

       A final judgment will be entered herewith.

                                                ENTER:      May 18, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge
